 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 7 
In the House of Representatives, U. S.,

January 5, 2011
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Agriculture:Mr. Peterson of Minnesota.

Committee on Appropriations:Mr. Dicks.

Committee on Armed Services:Mr. Smith of Washington.

Committee on the Budget:Mr. Van Hollen.

Committee on Education and the Workforce:Mr. George Miller of California.

Committee on Energy and Commerce:Mr. Waxman.

Committee on Financial Services:Mr. Frank of Massachusetts.

Committee on Foreign Affairs:Mr. Berman.

Committee on Homeland Security:Mr. Thompson of Mississippi.

Committee on House Administration:Mr. Brady of Pennsylvania.

Committee on the Judiciary:Mr. Conyers.

Committee on Natural Resources:Mr. Markey.

Committee on Oversight and Government Reform:Mr. Cummings.

Committee on Rules:Ms. Slaughter, Mr. McGovern, Mr. Hastings of Florida, and Mr. Polis.

Committee on Science, Space, and Technology:Ms. Eddie Bernice Johnson of Texas.

Committee on Small Business:Ms. Velázquez.

Committee on Transportation and Infrastructure:Mr. Rahall.

Committee on Veterans’ Affairs:Mr. Filner.

Committee on Ways and Means:Mr. Levin.

 
 
Lorraine C. Miller,Clerk.
